Citation Nr: 1537594
Decision Date: 09/02/15	Archive Date: 10/15/15

Citation Nr: 1537594	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  05-16 481	)	DATE 02 SEP 2015
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 24, 2012, for the award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to March 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board issued a decision in December 2014 which, in pertinent part, adjudicated the issue of an earlier effective date for the award of TDIU.  An earlier effective date of May 20, 2004 was granted in that decision.  In that same decision, an effective date of May 20, 2004 was granted for the 70 percent rating for the Veteran's psychiatric disorder.  

In March 2015, the Board notified the Veteran that it had ordered a reconsideration of a portion of the December 2014 decision on its own motion.  It appears to be on the basis that the Veteran was in fact employed for much of the period of time covered by that decision, essentially precluding the grant of a TDIU.  The decision below therefore replaces the December 2014 Board decision as to the issue on the title page.  38 U.S.C.A. § 7103(b)(3).

The Board notes that the December 2014 decision also adjudicated a number of other issues, and remanded the issue of service connection for ischemic heart disease.  The Reconsideration Order applied only to the earlier effective date for the award of TDIU, and the portion of the December 2014 Board decision addressing other issues remains in effect.  

In a June 2015 statement, the Veteran's representative raises the issues of an increased evaluation for depression (which was adjudicated by the Board in its December 2014 decision), and an earlier effective date for the award of service connection for depression.  As neither of these issues are currently in appellate status, they are not within the Board's jurisdiction and are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  As a result of a Board decision of December 2014 a 70 percent rating for service connected psychiatric impairment was assigned effective from May 20, 2004.

2.  Evidence on file reveals that the Veteran was employed in substantially gainful employment in security at a VA facility, with his last payment made to him on September 25, 2010.

3.  Evidence on file does not show substantially gainful employment after September 25, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of September 25, 2010, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board concludes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have been met with regard to provide notice and assistance concerning this claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Letters of March 2004, May 2004, April 2009, October 2010, and January 2011 provided notice.  All indicated records have been obtained, thus there is no action needed to provide additional notice or assistance to the Veteran as to this claim.

II. Analysis

The assignment of an effective date for TDIU benefits is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Hurd v. West, 13 Vet. App. 449 (2000).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

As noted above, this decision serves as a RECONSIDERATION of a prior Board decision on the single issue concerning the assignment of an effective date earlier than May 24, 2012 for assignment of a TDIU.  In the earlier decision an effective date of May 20, 2004 was selected.  This reconsideration results from a determination that in fact the Veteran was engaged in substantially gainful employment during much of the time covered by that decision.  He was essentially precluded from a TDIU grant while gainfully employed.  See 38 C.F.R. § 4.16.

Also as previously noted, the December 2014 Board decision granted an effective date of May 20, 2004 for a 70 percent rating for the Veteran's psychiatric disorder.  Thus, the schedular criteria for TDIU have been met since that time.

Evidence on file reveals that from many of the years from 2004 until 2010, the Veteran was employed in the security field, much, if not all of the time at a VA facility.  At the time he stopped working it was noted that he had made over $56,000 in the last 12 months, and had been employed since 2005.  Thus, the evidence shows that the Veteran was capable of substantially gainful employment during that time.

Records from the VA security human relations department indicate that the Veteran last worked in June 2010, and with leave and other benefits, received his last payment from VA as of September 25, 2010.  It has not been shown that the Veteran has been gainfully employed since that time.

It is noted that there is some evidence on file that the Veteran indicated he was considering becoming a minister as he transitioned into retirement.  There is no evidence on file that the Veteran has made this transition, and there is certainly no evidence on file that he has made any substantial income in that capacity.  

It is the conclusion of the Board therefore, that an effective date of September 25, 2010, but no earlier, should be assigned for the grant of a TDIU.  Entitlement to an effective date earlier than September 25, 2010 is not indicated as the Veteran was gainfully employed prior to that, or was shown to be capable of substantially gainful employment as evidenced by his many years working in security for the VA.


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of September 25, 2010, but no earlier, for the grant of a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


______________________________		____________________________
               P. M. DILORENZO	                                        MICHAEL LANE
              Veterans Law Judge,	                                       Veterans Law Judge,
        Board of Veterans' Appeals	                          Board of Veterans' Appeals


__________________________
MICHAEL D. LYON
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1455605	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  05-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastrointestinal esophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure.

3.  Entitlement to a disability rating in excess of 30 percent for depression prior to May 24, 2012.

4.  Entitlement to a rating in excess of 70 percent for depression during the period from May 24, 2012 to July 22, 2013.

5.  Entitlement to a rating in excess of 30 percent for depression from July 22, 2013.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine from February 25, 2004 to April 6, 2010.

7.  Entitlement to a disability rating in excess of 20 for degenerative joint disease of the lumbar spine from April 6, 2010 to July 16, 2013.

8.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine from July 16, 2013.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

11.  Entitlement to an effective date earlier than July 16, 2013 for the grant of service connection for right lower extremity radiculopathy.

12.  Entitlement to an effective date earlier than July 16, 2013 for the grant of service connection for left lower extremity radiculopathy.

13.  Entitlement to an effective date earlier than May 24, 2012 for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a rating action in May 2004, the RO denied the Veteran's attempt to reopen a claim of entitlement to service connection for a low back disorder.  In a subsequent rating action in October 2004, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a stomach condition, including GERD and IBS.  

In a January 2007 decision, the Board denied entitlement to service connection for a back disorder and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a stomach condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  

In November 2008, the Board reopened the claim of service connection for a stomach disorder and remanded the underlying service connection issue for additional development.  The Board also remanded the claim for service connection for a back disorder.  Following the requested development, supplemental statements of the case (SSOC) were issued in December 2009 and May 2010.  

In a September 2010 decision, the Board granted service connection for a back disorder, but denied entitlement to service connection for a gastrointestinal (GI) disorder diagnosed as GERD and IBS.  The Veteran appealed the Board's decision to the Court.  In a July 2012 memorandum decision, the Court vacated the Board's September 2010 decision with respect to the claim for a GI disorder, including GERD and IBS and remanded the claim to the Board for appropriate action.  

By a rating action dated in September 2010, a Decision Review Officer (DRO) granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent disability rating, effective February 25, 2004, and a 20 percent rating, effective April 6, 2010.  

By a rating action in January 2011, the RO denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  By a rating action in June 2011, the RO denied the claims for a rating in excess of 30 percent for depression and a rating in excess of 20 percent for degenerative joint disease of the lumbar spine; that rating action also denied entitlement to a TDIU.  

By a rating action dated in January 2013, a Decision Review Officer (DRO) increased the rating for depression from 30 percent to 70 percent, effective May 24, 2012.  A rating code sheet in January 2013 reflects that award and the additional award of a total disability rating for compensation based on individual unemployability (TDIU), effective May 24, 2012.  

In April 2013, the Board remanded the case for further development.  Following the requested development, additional SSOCs were issued in August 2013.  

By a rating action in August 2013, the RO increased the evaluation for the Veteran's service connected degenerative joint disease of the lumbar spine from 20 percent to 40 percent, effective July 16, 2013.  That rating action also granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, each evaluated as 10 percent disabling, effective July 16, 2013.  However, the RO adjusted the rating for the Veteran's service-connected depression from 70 percent to 30 percent, effective July 22, 2013.  The Veteran perfected a timely appeal to the rating action.  

(The issue of entitlement to service connection for ischemic heart disease is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's stomach disorder, to include GERD and IBS, is not attributable to military service.  

2.  Prior to April 6, 2010, the Veteran's degenerative joint disease of the lumbar spine was manifested by complaints of pain and stiffness, with a flexion to 90 degrees and extension to 35 degrees.  

3.  During the period from April 6, 2010 to July 16, 2013, the Veteran's degenerative joint disease of the lumbar spine was manifested by some painful limitation of motion and spasms in the paraspinous muscles; his remaining functional range of motion was better than 30 degrees of flexion.  

4.  During the period from April 6, 2010 to July 16, 2013, degenerative joint disease of the lumbar spine was not productive of ankylosis.  

5.  Beginning July 16, 2013, the Veteran's degenerative joint disease of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The low back retains functional flexion greater than 30 degrees.  

6.  Throughout the claim period, the Veteran's depression has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  

7.  Neurologic impairment of the left lower extremity results in mild neuropathy of the sciatic nerve.  

8.  Neurologic impairment of the right lower extremity results in mild neuropathy of the sciatic nerve.  

9.  Prior to July 16, 2013, the Veteran did not have objectively diagnosed radiculopathy of the right lower extremity and it was first ascertainable following a July 16, 2013 VA examination.  

10.  Prior to July 16, 2013, the Veteran did not have objectively diagnosed radiculopathy of the left lower extremity and it was first ascertainable following a July 16, 2013 VA examination.  

11.  Pursuant to this decision, the schedular requirement for a TDIU, i.e., a combined 70 percent evaluation for multiple service-connected disabilities was first met, as of May 20, 2004, a date on which it may be said that the Veteran was unemployable due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a stomach disorder, to include GERD and IBS, which is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, prior to April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

3.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, during the period from April 6, 2010 to July 16, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

4.  The criteria for a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, from July 16, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

5.  The criteria for a 70 percent rating for depression have been met from May 20, 2004 and thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9434 (2014).  

6.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

7.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2014).  

8.  The criteria for an earlier effective prior to July 16, 2013, for the grant of service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

9.  The criteria for an effective date prior to July 16, 2013, for the grant of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  
 
10.  The criteria for an effective date of May 20, 2004, for the award of a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2004, May 2004, October 2010, and January 2011, from the RO to the Veteran which were issued prior to the RO decisions in May 2004, October 2004, June 2011, January 2013, and August 2013.  Additional letters were issued in April 2009 and October 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for pertinent conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment reports (STRs) enlistment examination, conducted in July 1972, no complaints of stomach problems; clinical evaluation of the abdomen was normal.  In November 1973, the Veteran was seen for complaints of chest pain for the past 2 days; the heart had normal sinus rhythm and occasional palpiations.  In April 1974, the Veteran was seen for complaints of back pain; he reported a history of trauma to the lower back 4 days ago, and he now had recurrent continuous pain.  The impression was low back pain.  In April 1974, he was placed on profile due to low back pain, post trauma.  In September 1974, the Veteran was diagnosed with low back strain with spasm.  In December 1974, the Veteran was seen for complaints of nervous stomach last year; he obtained relief with Maalox.  An upper gastrointestinal series was normal; no ulcer was seen.  In October 1975, the Veteran was seen for complaints of increased low back pain for the past 3 to 4 days; the assessment was mechanical low back pain.  On the occasion of the separation examination, in January 1976, it was noted that the Veteran had recurrent back pain due to a traumatic fall in 1973.  On examination of the spine, straight leg was equivocal at 85 degrees, other back signs negative; clinical evaluation of the heart and abdomen was normal.  

Post service treatment records, dated from September 2002 to May 2004, show that the Veteran was seen form complaints of abdominal pain.  A primary care note, dated in April 2003, indicated that the Veteran was seen for management of recent problems with acid reflux, constipation and diabetes.  The assessment was probable viral gastritis, constipation and abdominal bloating.  A mental health note, dated in May 2004, indicates that the Veteran was seen for anger management.  On May 30, 2004, the Veteran was seen for complaints of abdominal pain; he reported a history of abdominal pain and also reported nausea.  The Veteran also complained of severe diarrhea and a history of severe irritable bowel syndrome (IBS); he noted that he began having nearly continuous diarrhea over the past 24 hours.  A rehabilitation note, dated in June 2004, indicates that the Veteran had left lower extremity foot and leg pain, chronic pain in the left thigh, and chronic pain of the left great toe, with some deformity; it was noted that x-rays showed chronic edema for years.  It was noted that he had a negative Doppler in the past and chronic stasis.  He also had depression.  

The Veteran was afforded a VA compensation examination in September 2004.  At that time, the Veteran reported that mental symptoms began in 1973; he stated that he has had trouble sleeping for 30 years.  He noted that the current symptoms are initial and middle insomnia.  Since he developed his mental condition, there have been major changes in his daily activities, such as irritability and anger; he also reported isolation.  It was noted that the Veteran was currently working; his relationship with his supervisor and co-worker is fair.  On examination, it was noted that orientation was within normal limits.  The examiner noted that appearance and hygiene were not appropriate and showed signs of neglect, including desheveled and body odor.  It was noted that behavior was appropriate.  Affect and mood were abnormal with depressed mood, although the depression does not affect his ability to function independently and effectively.  The examiner noted that communication was abnormal with findings of hard of hearing.  Speech was within normal limits.  Panic attacks were present and occur as often as once per month; each episode lasts for 20 minutes.  There was no delusion history present.  At the time of the examination, there was no delusion observed.  There was no hallucinations history present.  Obssessional rituals were absent.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  Suicidal and homicidal ideations were absent.  The pertinent diagnosis was depression; the Veteran was assigned a global assessment of function (GAF) score of 80.  The examiner stated that the Veteran was able to establish and maintain effective work and social relation; he had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to himself or others.  

The Veteran was afforded a VA examination in October 2004.  At that time, the Veteran indicated that he has been having pain in his lower back in the midline and he has low-level pain all the time; he noted that the level of the pain is 1 to 2 on a scale from 1 to 10.  He noted that, every other day, the pain level goes up to 7 or 8.  During the cold weather, he cannot get out of bed and he needs to take Naprosyn.  There is no additional limitation of motion or functional impairment during flare-ups and no history of any bladder or bowel problems, except for constipation.  It was noted that the Veteran does not use any walking aides and he doesn't wear a brace.  The Veteran indicated that he cannot walk more than two or three blocks.  There was no history of unsteadiness or falls.  There was no effect on his daily activities and occupation.  There was no history of any episodes of incapacitation during the last 12 months.  It was noted that the Veteran works as a security guard for Valley Ford Security Agency.  The Veteran related that Naprosyn helps his back pain.  

On examination of the lower back, there was no fixed deformity.  Musculature of the back was normal.  There was no weakness, tenderness, or spasm noted.  Straight leg raising was negative on both sides.  Motor function was intact without any weakness or atrophy.  Reflexes are normal and symmetrical on both sides.  Sensory function was intact.  The range of motion of the lumbosacral spine was within the normal range with flexion at 90 degrees, extension 35 degrees, right lateral flexion 30 degrees without pain and with pain up to 40 degrees, left lateral flexion 45 degrees, right side rotation 60 degrees, and left side rotation 60 degrees.  The Veteran complained of pain only during right side flexion.  There was no limitation of movement because of pain, weakness, fatigue, or repetitive use.  He was able to tolerate the pain during the right lateral flexion.  There was no limitation on standing and walking except he walked with a wide gait because of the pain in his feet.  X-ray study of the lumbosacral spine revealed osteoarthritic changes in the lumbar spine.  The pertinent diagnosis was mild degenerative joint disease of the lumbosacral spine with 0 to mild functional loss due to pain.  

By a rating action in October 2004, the RO granted service connection for depression; a 30 percent disability rating was assigned, effective May 20, 2004.  

VA progress notes dated from April 2003 to April 2005 show that the Veteran received ongoing clinical attention and treatment for chronic low back pain, depressive disorder, and irritable bowel syndrome.  An April 2003 VA progress note reflects an assessment of probable viral gastritis.  During a clinical visit in January 2004, it was noted that the Veteran was admitted to the hospital for possible bowel obstruction.  He also reported bouts of diarrhea and constipation.  A mental health note, dated in September 2004, reflects GAF scores of 75/61.  Subsequent VA treatment reports, dated from May 2006 to October 2006, show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  

Received in January 2009 were VA progress notes dated from June 1997 to December 2008.  These records show that the Veteran received clinical attention and treatment for a stomach disorder, low back pain and depression.  A March 1999 VA progress note reflects an assessment of mild depression with Zung score of 54.  An abdominal obstructive series, performed in June 1997, was normal with no signs of gastrointestinal obstruction, masses, free air, hepatobeliary or urinary calcifications.  An upper GI series with KUB, performed in April 2003, showed evidence of brief reflux promptly cleared and brief pylorus spasm; otherwise, it was a basically normal study.  An abdomen-obstructive series, performed in September 2003, revealed no acute intra-abdominal findings.  An x-ray study of the lumbar spine, dated in October 2004, revealed straightening of the lumbar spine which may be due to positioning or muscle spasm; it was also noted that osteoarthritic changes were seen in the lumbar spine with osteophyte formation.  An x-ray study of the lumbar spine, performed in September 2008, revealed mild spasm, mild degenerative joint disease L1 to L4-5, and degenerative joint disease narrowing of the L5-S1.  

Subsequently received were VA progress notes dated from January 2009 to January 2010, which show that the Veteran continued to receive clinical attention and treatment for chronic back and joint pain.  A primary care note, dated in March 2009, indicates that the Veteran was seen for management of his several disabilities, including chronic back and joint pain, depression and GERD.  The Veteran indicates that he has some residual numbness left anterior thigh.  He stated that he has a lot of joint stiffness and pain that he reports is aggravated by the weather.  He stated that he gets some relief from topical rubs and NSAID.  The assessment was chronic back pain, depression, managed by MHC, GERD, stable, and history of irritable bowel syndrome (IBS).  

Received in April 2010 were VA progress notes dated from March 2009 through April 2010, reflecting ongoing evaluation and treatment for depression, low back pain and abdominal pain.  During a clinical visit in February 2010, the Veteran reported experiencing stress over his limited physical ability since a surgery.  The Veteran also reported ongoing stomach pain, with plants for an EGD.  It was noted that the Veteran slept well generally.  No suicidal or homicidal ideations were reported.  No significant irritability, although he became irritable when he was restless due to limited physical activity during his period of recovery from his surgery.  The pertinent diagnosis was major depressive disorder, mild; he was assigned a GAF score of 62.  A pre-endoscopy note, dated in March 2010, indicates that the Veteran was scheduled to undergo an EGD due to epigastric abdominal pain.  It was noted that the EGD was normal.  The Veteran was seen later in March 2010 with complaints "I just don't feel good."  It was noted that the Veteran had had abdominal surgery and was complaining of flank pain.  A CT of the abdomen and pelvis was ordered; the results were negative.  The impression was left sided abdominal pain and epigastric discomfort, consider peptic ulcer disease; the examiner prescribed Zantac.  

The Veteran was afforded a VA examination in April 2010.  It was noted that the Veteran was being seen for evaluation of his spine and gastric condition.  The Veteran reported that he fell backwards while unloading cargo and hurt his lower back around 1973.  He stated that x-rays were negative and he was treated with pain medication and rest in the military.  The Veteran indicated that he continues to have lower back pain since the incident in the military.  The Veteran described the pain as a dull and constant pain, and the severity a 7 out of 10.  He noted that the pain occasionally radiates to his right posterior thigh and right buttock area.  The Veteran also reported occasional numbness to his right buttock.  He denied any surgery to the lower back after his discharge from the military.  The Veteran reported a history of flare-ups of the low back pain associated with weather changes; he stated that, during flare-ups, his pain level is usually 8 to 10 out of 10 and the flare-ups usually lasts for 1 to 2 days.  The Veteran related that he treats the flare-ups with pain medication and rest; he noted that his activities are moderately limited during flare-ups.  The Veteran noted that the frequency of flare-ups depends on the weather changes.  He denied any incapacitating episodes secondary to the back condition.  He is currently taking Lortab, tramadol, and oxycodone for pain as needed with good results.  The Veteran reported that he is also taking muscle relaxants for pain; he reported no side effects from the pain medication.  He also reported fatigue and spasms, but he reported no bowel or bladder complaints secondary to the back condition.  The Veteran indicated that he was not currently using any crutches, brace or cane; however, he was using a back brace as needed.  He is able to walk 200 yards.  The Veteran reported unsteady gait and a history of occasionally falls secondary to the back condition.  The Veteran indicated that his back injury does not affect his employment because he is doing a desk job; however, he did note that it is affecting his activities of daily living and recreational activities.  

The Veteran also reported a history of irritable bowel disease and gastroesophageal reflux disease.  He stated that he developed bloating and diarrhea while he was in the military; he was treated with Maalox with good results.  The Veteran indicated that he was diagnosed with IBS after his discharge from the military.  The Veteran reported occasional nausea and vomiting; he reported no hematemesis or melena.  He reported a history of frequent diarrhea and constipation.  He reported 3 to 4 days of constipation in a week for which he usually takes medication.  The Veteran also reported that the gets diarrhea 2 to 3 times a month, which lasts for 2 to 3 days each time.  He denied any history of abdominal pain or cramps; he did report abdominal spasm associated with diarrhea.  The Veteran denied any period of incapacitation secondary to the stomach condition.  The Veteran reported a history of heartburn and gastric reflux, both of which are well-controlled with medication.  The Veteran indicated that he works as police officer; and, his gastric condition does not affect his activities of daily living, recreational activities, or employment.  The Veteran reported no history of anemia.  

On examination, gait and posture were normal.  No assistance or assistive device was used.  It was noted that the Veteran walked with a slight limp.  The Veteran was able to get onto the examination table without difficulty.  Spinal curvature was normal without lordosis or kyphosis.  There was tenderness of the bilateral gluteus maximus; no spasm was noted.  Forward flexion was from 0 to 60 degrees, with pain starting at 60 degrees.  Extension backward was from 0 to 15 degrees, with pain starting at 15 degrees.  Left and right lateral flexion and rotation was from 0 to 15 degrees, with pain starting at 15 degrees.  The examiner noted that, with repetition, the Veteran was not functionally impaired secondary to pain, fatigue, weakness, or lack of endurance.  Straight leg raises were positive on the right.  The abdomen was soft and nontender.  There was a large, well-healed surgical scar in a mid abdomen from surgery.  X-ray study of the spine revealed minimal intervertebral disk space narrowing at all levels with marginal osteophytes noted at all levels; the spinous processes were within normal limits, and there was no evidence of spondylolisthesis or spondylolysis.  The paraspinal soft tissues were unremarkable.  The pertinent diagnoses were gastroesophageal reflux disease; irritable bowel syndrome; and degenerative joint disease of the lumbar spine.  

The examiner noted that, review of the claims file revealed that the Veteran was treated for nausea and vomiting after eating and for heartburn in December 1974.  There is also documentation that he was treated for nervous stomach and the condition was relieved by taking Maalox.  An upper GI series performed in December 1974 was normal; the esophagus, stomach, duodenum, and proximal small bowel were normal.  The examiner also noted that there was no evidence that irritable bowel syndrome or a chronic stomach condition was established in the military.  There is no documented evidence of a chronic stomach condition, including irritable bowel syndrome and GERD, within 10 years of his discharge from the military.  The chronicity of the gastrointestinal condition could be not established based on the medical evidence available.  Therefore, the examiner opined that it is less likely than not that the gastrointestinal disability (GI) is etiologically related to or aggravated by active service.  

Received in May 2010 were VA progress notes, dated from February 2010 to May 2010, reflecting ongoing evaluation and treatment for several disabilities, including depression and abdominal pain.  

Received in September 2010 were VA progress notes dated from April 2005 to September 2010, which show that the Veteran received ongoing clinical attention and treatment for chronic low back pain and depression.   During a clinical visit at the mental health clinic, in September 2009, the Veteran indicated that his depression was stable on medications.  He stated that he was sleeping well and he had had no significant episodes of irritability.  A mental status examination was unremarkable, except for depression with residual symptoms.  He denied any suicidal or homicidal ideation, plans or intent.  Memory was intact; judgment and insight were good.  The assessment was major depressive disorder, mild; a GAF score of 62 was assigned.  Subsequently received VA treatment notes dated from October 2010 through January 2011 show that the Veteran received ongoing evaluation and treatment for depression and chronic low back pain.  

On the occasion of a VA examination in November 2010, it was noted that the Veteran walked with a cane due to back pain.  Posture was normal.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  No muscle spasms were noted.  There was tenderness over the lumbar spine.  Spinal contour was preserved although there was tenderness.  There was guarding of movement.  Guarding produced an abnormal gait.  The examination did not reveal any weakness.  Muscle tone and musculature was normal.  Straight leg raising was negative.  Lasegue sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Forward flexion was to 70 degrees, with pain starting at 35 degrees.  Extension was 10 degrees, right lateral flexion and left lateral flexion was to 20 degrees, and right and left rotation was to 20 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance; there was also symmetry of spinal motion with normal curves of the spine.  The examination for the spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  Reflexes were 2+ in both lower extremities for ankle and knee jerks.  The lower extremities showed no signs of pathologic reflexes.  There was no sign of intervertebral disc disease with chronic and permanent nerve root involvement.  X-ray study of the thoracic and lumbar spine showed degenerative arthritis.  The pertinent diagnosis was degenerative arthritis of the thoracolumbar spine.  

The Veteran was afforded a VA examination for evaluation of his depression in January 2011.  At that time, he described current symptoms of irritability, sadness, moodiness, difficulty sleeping, anhedonia, anergia and a negative view of the future.  He noted that the symptoms are constant.  The Veteran related that the symptoms affect his daily functioning which resulted in marital and family conflicts.  The Veteran reported difficulty falling asleep and staying asleep.  He denied a history of violent behavior and he denied any suicidal ideations or attempts.  Over the past year, he has received psychotherapy for his mental conditions as often as twice per month and the response has been good.  He was last hospitalized in 1988 for his psychiatric disorder, and he has not made any emergency room visits for his psychiatric problems.  The Veteran indicated that he was not currently working; he left his employment as a police office in June 2010 after a heart attack.  The Veteran contends that his unemployment is not due, primarily, to the effects of a mental condition.  

On mental status examination, it was noted that orientation was within normal limits.  Appearance and hygiene were appropriate; behavior was appropriate.  He maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood.  He described being easily irritated and saddened.  Communication was within normal limits.  Speech was within normal limits.  The examiner noted that the Veteran showed impaired attention and/or focus.  He described variable concentration.  No panic attacks were noted.  No delusions, hallucinations or obsessive compulsive behaviors were reported or noted during the examination.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  He denied any suicidal or homicidal ideations.  The pertinent diagnosis was depression, and the GAF score was 62.  The examiner noted that the Veteran currently had difficulty establishing and maintaining effective work and social relationships because he's been at times isolative and irritable.  He noted that the Veteran's psychiatric condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner related that the above statement is supported by symptoms including depressed mood, anxiety, chronic sleep impairment and irritability.  He noted that the Veteran required ongoing management of psychotropic meds and psychotherapy.  

Of record is a memorandum from the JSRRC Coordinator, dated in January 2011, indicating that it had been determined that the information required to corroborate exposure to Agent Orange is insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It was reported that all procedures to obtain this information from the Veteran have been properly followed.  It was noted that all efforts to obtain the needed information have been exhausted, and any further attempts would be futile.  

Received in June 2011 were VA progress notes dated from March 2011 to May 2011.  A VA progress note dated in March 2011, reflects an assessment of back pain, chronic, with right sided sciatica.  On March 23, 2011, the Veteran was seen at the emergency department with complaints that he had fairly acute swelling primarily in his left leg that began that night; he also reported marked pain which was felt to be sciatica.  It was noted that the Veteran had severe arteriosclerotic cardiovascular disease but does not use nitroglycerin as it lowers his blood pressure.  

The Veteran was afforded a psychiatric examination in May 2012.  It was noted that the Veteran continued to live with his wife with whom he has been married for almost 40 years.  He continued to get along well with friends and family; however, without medications, he becomes acutely irritable and is easily angered over trivial matters.  The Veteran indicated that he and his wife have conflict especially if he does not have his hearing aids in his ears.  The examiner noted that there had been no significant change in social functioning since the last examination.  He has been unemployed since the last examination in January 2011.  The symptoms of his disability include depressed mood, anxiety, near-continuous panic attacks, chronic sleep impairment, mild memory loss, impaired short-long term memory, and disturbance of motivation and mood.  The pertinent diagnosis was major depression, recurrent, moderate; he was assigned a GAF score of 62.  The examiner noted that the Veteran's depression caused occupational and social impairment with occasional decrease in work effectiveness and intermittent.  The examiner stated that the Veteran would have a moderate impairment on his occupational functioning and insomnia.  

A back examination was also conducted in May 2012.  Forward flexion was to 80 degrees with pain.  Extension was to 10 degrees with pain.  Lateral flexion (right and left) was 30 degrees, with no objective evidence of pain.  Rotation was to 30 degrees.  There was no additional limitation of motion with repetitive use.  Functional impairment was managed by less movement and pain.  Straight leg raising was negative and no radiculopathy was noted.  

On the occasion of another VA psychiatric examination in July 2012, the Veteran reported that he continues to live with his wife with whom he has been married for almost 40 years.  He stated that he continues to get along well with friends and family.  However, without his medication, he becomes acutely irritable and easily angered over trivial matters.  He and his wife have conflict especially if he does not have his hearing aids in his ears.  It was noted that here had been no significant change in his social functioning since the last examination.  The Veteran has continued regular psychotherapy with his psychologist which he finds very helpful.  He also has continued taking psychiatric medication but they recently changed because of possible reactions with his other medications.  Records indicate that the veteran is prescribed Mirtazapine, amitriptyline, and prazosin.  In spite of these medications, he continues to be depressed, tearful and has insomnia every night.  The symptoms of his condition include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and disturbance of motivation and mood.  The pertinent diagnosis was major depression, recurrent, moderate; he was assigned a GAF score of 62.  The examiner stated that he was unable to comment on the Veteran's employability but was able to comment on the functional limitations.  Examples for the Veteran includes crying spells, loss of energy, anhedonia, diminished ability to think and concentrate, low self-worth, and insomnia.  This functional impairment would have a moderate impact on his occupational functional and insomnia.  

The Veteran was afforded a VA psychiatric examination in July 2013.  At that time, it was noted that the Veteran reported that he has been in mental health treatment through the Muskogee VA since roughly 2004.  He continues to attend monthly therapy appointments, and is prescribed Sertaline for depressed mood.  He described having low energy and limited motivation as a result of being in pain and struggling with his health conditions.  He also reported having sleep problems, and recently being provided a CPAP machine for sleep apnea.  The Veteran also reported some anxiety with his finances and some moments of being tearful when he thinks about his past, but is managing his problem with positive self-talk.  It was noted that there had been no apparent change in functioning since the Veteran's prior examination.  It was reported that the Veteran was experiencing symptoms that included depressed mood, anxiety, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The examiner reported a diagnosis of major depressive disorder, recurrent, moderate; he assigned a GAF score of 75.  The examiner noted that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran was currently diagnosed with major depressive disorder, recurrent moderate.  He described having poor sleep, low energy, limited motivation, and is frequently in pain, all connected to his health conditions.  He reported some anxiety with his finances and some moments of being tearful when he things about his past, and manages these symptoms through positive self-talk.  The examiner stated that these symptoms do not appear to have worsened since the Veteran's prior examination.  He has continued to receive mental health treatment, pain management therapy, and recently was issued a CPAP machine for sleep apena.  He has increased his activity level with respect to volunteering through his church and at local VA Volunteer centers.  

The Veteran was afforded a VA examination in July 2013 for evaluation of esophageal conditions.  The Veteran reported having acid reflux and heart burn since his service days; at that time, he had indigestion.  He stated that he was forced to eat staples during service and this caused him to develop stomach problems.  He consulted medical personnel just after 1 year of service discharge; however, those records have been destroyed.  In 1998, he had tests at the VA which indicated that he had stomach ulcer disease.  It was noted that the Veteran has been taking regular medication since that time and this produces relief.  The examiner reported that the Veteran's esophageal condition caused pyrosis (heartburn) and reflux.  The pertinent diagnosis was GERD.  The examiner noted that the Veteran had to alter his eating habits as he cannot take spicy and hot foods as this causes heartburn.  The examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the STRs indicate that the Veteran was not having stomach problems at the time of his entrance examination.  During service, he had stomach pain with nausea, and vomiting in November 1974.  An UGI x-ray was reported normal in that month.  At the time of his separation examination, the Veteran reported that he did not have any stomach problems, and his GI system was evaluated as normal.  

He reviewed lay statements and the Veteran's testimony.  It was his belief that the Veteran's GERD and IBS were less likely than not related to service.  The rationale is that the single episode of stomach pain during service in 1974 appeared self-limiting and transitory.  The Veteran appeared to have completely recovered from that episode with no residuals as he reported no GI symptoms at the time of separation examination.  There is no evidence of him having stomach problems or seeking medical help for related problems for at least 10 years following discharge.  The examiner stated that, in the absence of objective medical evidence, he was unable to determine a link between Veteran's current diagnosis of GERD, IBS and his service.  

The Veteran was also afforded an examination of the back in July 2013.  The Veteran indicated that he started having backache in service when he fell from an airplane.  Following discharge, pain gradually got worse.  It was noted that he has been receiving treatment from chiropractors.  As he is aging, his back is hurting more; now, he has difficulty putting socks and shoes on due to back pain.  The Veteran related that cold weather triggers flare-ups.  There are contributing factors of pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of lumbosacral spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups is approximately 15 degrees in flexion, 5 degrees in lateral flexion and lateral rotation.  Forward flexion was to 30 degrees, with pain starting at 20 degrees.  Extension ends at 10 degrees, with pain starting at 5 degrees.  Right lateral flexion was to 15 degrees, with pain starting at 10 degrees.  Left lateral flexion was to 15 degrees, with pain starting at 5 degrees.  Right lateral rotation was to 15 degrees, with pain starting at 10 degrees.  Left lateral rotation was to 15 degrees, with pain starting at 10 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Thereafter, he had forward flexion to 25 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  It was noted that, after repetitive use testing, the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  There was no tenderness or guarding.  Muscle strength testing was normal.  No muscle atrophy was noted.  Deep tendon reflexes were 2+ in the knees and ankles, decreased in both feet.  The Veteran was unable to perform straight leg raising test.  Mild radiculopathy involving the sciatica nerve in both lower extremities.  It was noted that the Veteran uses a cane constantly.  The pertinent diagnosis was degenerative arthritis of the thoracolumbar spine.  The examiner stated that the Veteran is unable to bend and lift anything; he has difficulty putting socks and shoes on.  He needs help with grocery shopping as he is unable to walk more than 10 minutes.  The examiner reported the involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in both legs.  

III.  Analysis-Service Connection

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a stomach disorder, to include GERD and IBS.  In this regard, service treatment records (STRs) are completely silent with respect to any complaints of, treatment for, or diagnosis of a gastrointestinal (GI)disorder.  The STRs indicate that the Veteran was seen in December 1974 for complaints of a nervous stomach the previous year; he obtained relief with Maalox.  The Veteran did not report any history of a gastrointestinal disorder in the report of medical history provided by him at the time of his separation examination in January 1976, and his physical examination revealed a normal abdomen and viscera.  In addition, the earliest diagnosis of GERD was in March 2009, more than 33 years following the Veteran's discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The absence of evidence of gastrointestinal complaints, findings, or diagnosis, in the many years after military service constitutes negative evidence tending to disprove that the Veteran suffered from GI problems from service onward.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, the competent evidence does not establish that any diagnosed GI disorder, including GERD and/or IBS began in service.  There is no documented continuity of symptomatology following service.  There is no record of any symptoms even intermittently from his separation from service forward.  Rather, the record does not reflect a diagnosis of a GERD until decades after his discharge from service.  The record is devoid of competent evidence showing a link between service and GERD or IBS.  See generally Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim).  

Furthermore, there is no competent medical opinion of record linking a GI disorder, including GERD and IBS, with his military service.  In April 2010, the VA examiner stated that it was less likely than not that the gastrointestinal disability (GI) was etiologically related to or aggravated by active service.  The examiner explained that there was no evidence that irritable bowel syndrome or a chronic stomach condition was established in the military.  He noted that there was no documented evidence of a chronic stomach condition, including irritable bowel syndrome or GERD, within 10 years of his discharge from the military.  Consequently, the examiner determined that the chronicity of the gastrointestinal condition could be not established based on the medical evidence available.   Subsequently, following examination of the Veteran and review of the claims folder, in July 2013, a VA examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the STRs indicate that the Veteran was not having stomach problems at the time of his entrance examination.  During service, he had stomach pain with nausea, and vomiting in November 1974.  An UGI x-ray was reported normal in that month.  At the time of his separation examination, the Veteran reported that he did not have any stomach problems and GI system was evaluated as normal.  The examiner stated that he has reviewed lay statements and the Veteran's testimony.  It was his opinion that the Veteran's GERD and IBS was less likely than not related to service.  The Board finds the VA examiner's opinion to be persuasive as it was made after a review of the claims file, and an examination and interview of the Veteran; the examiner also provided a well-reasoned explanation for his opinion.  

The Board acknowledges the Veteran's contentions that he currently suffers a GI disorder as a result of military service.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of chronic disability and his views are of no probative value.  The Veteran is competent to comment on any symptoms involving his GI disorder, including problems with nausea and reflux, but is not competent to provide a medical opinion concerning the appropriate diagnosis for these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a) (2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  A GI disability, including GERD or IBS, is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for a stomach disorder, including GERD and IBS, must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt is not helpful in this instance.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2013).  

IV.  Analysis--Higher Evaluations--DJD of the lumbar spine

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the claim, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013).  

In the September 2010 rating decision on appeal, the Veteran was awarded service connection for degenerative joint disease of the lumbar spine and granted an evaluation of 10 percent effective February 25, 2004, and a 20 percent rating effective April 6, 2010.  More recently, in August 2013, the RO assigned a 40 percent rating, effective July 16, 2013.  

The Veteran's degenerative joint disease of the lumbar spine has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Degenerative arthritis of the spine is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 allows for the assignment of a 20 percent disability rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  

Under this Diagnostic Code 5242 and reference to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

In order to warrant a higher 20 percent disability rating there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating calls for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. Where there is unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent disability rating is warranted.  Id.  Finally, a 100 percent disability rating is assigned on evidence of unfavorable ankylosis of the entire spine.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, Note (2).  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013). Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013), see 38 C.F.R. § 4.124 (2013).  

(i)  Lumbar spine rating prior to April 6, 2010

The evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his degenerative joint disease of the lumbar spine prior to April 6, 2010.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

According to the October 2004 VA examination, the Veteran was capable of forward flexion to 90 degrees, with an extension to 35 degrees; and, he had a combined range of motion of 330 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  While the VA progress notes show that the Veteran received ongoing clinical attention for chronic low back pain, these records do not reflect any findings of limitation of motion, abnormal gait or any other symptoms that would support a rating higher than 10 percent.  As such, the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  Likewise, the evidence of record consistently reflects that the Veteran does not suffer from muscle spasms, abnormal gait or abnormal spinal contour.  As such, a higher disability rating of 20 percent is not warranted for the period prior to April 6, 2010.  See id. 

Additionally, there was no objective evidence of additional functional loss due to the Veteran's lumbar spine disability.  The October 2004 VA examiner noted that there was no pain on motion, and there were no additional losses of range of motion of the involved spine due to pain.  As such, the evidence fails to reflect that there is any functional limitation associated with the Veteran's lumbar spine disability prior to April 6, 2010.  (It should also be pointed out that the Veteran is not service connected for intervertebral disc syndrome, so a rating based on incapacitating episodes under Diagnostic Code 5243 is not appropriate for this period, or for that matter, any period addressed in this decision.)

(ii)  Lumbar spine rating from April 6, 2010 to July 16, 2013

The record reflects that the Veteran has been assigned a 20 percent disability rating for the back disability, effective from April 6, 2010.  The General Rating Formula for Diseases and Injuries of the Spine provides for a disability rating in excess of 20 percent for unfavorable ankylosis, favorable ankylosis, or limitation of forward flexion to 30 degrees or less.  The proper rating is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  Unfavorable ankylosis is defined as a condition in which the entire cervical, thoracolumbar, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  Id, Note 1.  

Based on a review of the record, the Board finds that the Veteran does not demonstrate the criteria necessary for a disability rating in excess of 20 percent for his degenerative joint disease of the lumbar spine beginning April 6, 2010.  There was no finding of ankylosis, and the records indicate that the Veteran had range of motion in his spine; there was no fixation.  The records also do not indicate that the Veteran had flexion limited to 30 degrees or less.  Specifically, the Veteran had not demonstrated the functional equivalent of flexion of his thoracolumbar spine limited to 30 degrees or less.  Even considering the effects of pain on use, the Veteran's forward flexion has never been shown to be functionally limited to less than 50 degrees.  See DeLuca, supra.  Significantly, the April 2010 VA examination disclosed flexion to 60 degrees, with pain starting at 60 degrees.  On examination in November 2010, the Veteran had a forward flexion to 70, but with pain starting at 35 degrees.  Even when we accept that where pain starts he is functionally limited, he retains functional flexion greater than 30 degrees.  The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion, but the Board finds that the 20 percent disability rating adequately compensates him for his pain and functional loss in this case.  While the examinations have revealed findings of tenderness and guarding of movement, the Veteran demonstrated no weakness of his lumbar spine.  Muscle tone and musculature was normal.  In November 2010, the examiner specifically noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Consequently, even taking into account any disability caused by pain, incoordination, or fatigability, the Board finds that an even higher disability rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  

In conclusion, there is no basis for an evaluation in excess of 20 percent for the Veteran's degenerative joint disease of the lumbar spine during the period from April 6, 2010 to July 16, 2013.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   

(iii)  Lumbar spine rating in excess of 40 percent from July 16, 2013

Under the general rating formula for diseases of the spine, a disability rating in excess of 40 percent is also not warranted.  Specifically, a 40 percent disability is currently assigned to the Veteran's lumbar spine disability as the objective medical evidence reflects that forward flexion of the thoracolumbar spine is 30 degrees or less.  Upon review of the objective findings of record, there has never been any finding of unfavorable ankylosis of the entire thoracolumbar spine.  Thus, a 50 percent disability rating is not warranted for the veteran's lumbar spine disability.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2013), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain, throughout the time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, in December 2012, the Veteran's attorney noted that he was unemployed and had been receiving social security disability benefits due to chronic back pain and his inability to perform the activities required for his job.  In July 2013, the examination showed that the Veteran flexed to 30 degrees with pain starting at 20 degrees and extended to 10 degrees with pain starting at 5 degrees.  The examiner noted that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance; these symptoms additionally limited the joint function by 15 degrees of flexion.  38 C.F.R. §§ 4.40, 4.45; see also Deluca.  It is not disputed that the veteran has pain on motion, but the Board finds that the currently assigned 40 percent disability rating adequately compensates him for his pain and functional loss in this case.  

The Board has considered whether the Veteran's low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted as to any of the staged ratings for the lumbar spine disability.  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than already assigned, that doctrine is not helpful to him.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

V.  Higher Evaluation-Depression.

As already noted, disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected depression has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under Diagnostic Code 9434, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

With respect to the claim for increased rating for depression for the period prior to May 24, 2012, the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, low motivation, social withdrawal, irritability, anhedonia, and severe disturbances in mood.  Given that these complaints have remained primarily the same throughout the entire claim period, the Board finds that the Veteran is entitled to a 70 percent rating for the period prior to May 24, 2012.  In reaching this determination, it should be noted that the evidence has varied.   However, during this initial period, there was evidence of sleep impairment, depression, some social isolation, irritability and low motivation.  It is noteworthy that, during the initial VA examination in September 2004, the examiner noted that the Veteran was experiencing symptoms such as irritability and anger; he also reported isolation.  Moreover, during the examination, the examiner noted that the Veteran's appearance and hygiene were not appropriate and showed signs of neglect, including being disheveled and body odor.  Affect and mood were also abnormal with depressed mood.  The Veteran has remained on medication and in therapy.  In January 2011, the Veteran described symptoms of irritability, sadness, moodiness, difficulty sleeping, anhedonia, anergia and a negative view of the future.  He also reported that the symptoms affect his daily functioning and resulted in marital and family conflicts.  

While the Veteran has not demonstrated all of the symptoms suggested by the rating formula as indicative of a 70 percent rating, and the July 2013 VA examination report is suggestive of less severe depressive symptomatology, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, irritability disturbances in mood, relationship difficulties, and social withdrawal more closely approximate occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Board finds that his depression more nearly approximated the criteria for an initial 70 percent rating, but no higher, throughout the claim period.  See 38 C.F.R. §§ 4.3, 4.7.  

At no point has the Veteran's depression met the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The evidence does not show that the Veteran has had impairment in thought processes or communication or disorientation to time or place.  In fact, numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination.  Moreover, while the Veteran has been socially isolated and reports problems with his wife, he is still married and has been married for 40 years.  In May 2012, it was noted that the Veteran continued to get along with friends and family.  Thus, it appears that the Veteran has been able to maintain some social and family relationships.  Taken together with the other evidence noted above indicating at most severe depression but not total impairment, with few, if any, of the symptoms typical of the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.  

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 60 to 80, alone, provides a basis for assigning a rating in excess of 70 percent for depression.  

The Board notes that while the examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence.  38 C.F.R. §4.126; VAOPGCPREC 10-95.  The Board acknowledges that the GAF scores assigned by the VA examiner in this case, ranging from 60 to 80, are considered to be high in relation to the clinical findings and opinions made by the examiner.  Nonetheless, the Board also notes that the GAF score is but part of the evidence to be considered, and in and of itself is not determinative of the percentage to be assigned.  

When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  As noted above, the Veteran has maintained some relationships, and total occupational impairment has not been shown.  Thus, it cannot be said that he has total social and occupational impairment.  Accordingly, the Board finds that a 70 percent, but no higher, rating for depression is warranted for the entire claim period.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's depression, as his symptoms have been essentially the same throughout the claim period.  In this regard, the Board finds that a 70 percent rating for this disability is therefore warranted from May 20, 2004, to the present.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


VI.  Higher Evaluations--Lower Extremity Radiculopathy

The Veteran's left and right lower extremity radiculopathy has been rated under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a . 

The Board notes that words such as "mild," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013).  

The Board finds no support for assignment of a 20 percent evaluation for the Veteran's radiculopathy affecting the left or right lower extremity.  In so finding, the Board notes that, on the occasion of the July 2013 VA examination, the examiner noted that deep tendon reflexes were 2+ in the knees and ankles, but decreased in both feet.  The Veteran was unable to perform straight leg raising test.  Mild radiculopathy involving the sciatic nerve in both lower extremities was noted.  It was noted that the Veteran uses a cane constantly.  Muscle strength was normal.  

Considering the pertinent evidence in light of the above, the Board finds that the medical evidence reflects that the Veteran's radiculopathy in the left and right lower extremities has caused disability comparable to no worse than mild incomplete paralysis, manifested by pain, but with no loss of muscle mass, strength, or function attributed to the service-connected disability.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  Here, only sensory impairment was noted on the neurological evaluation, and the record does not otherwise provide a basis for more than a 10 percent rating.  

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderate incomplete paralysis of the external popliteal nerve.  The Board finds that the above evidence reveals no more than mild neurologic manifestations.  Accordingly, there is no basis for a rating in excess of 10 percent for nerve involvement of the left or right lower extremity.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not helpful.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral for consideration of assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2014) is not warranted.  

VII.  Effective Date prior to July 16, 2013, for the 
grant of service connection for lower extremity radiculopathy

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2).  

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.  

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  

The Veteran seeks an effective date earlier than July 16, 2013 for the grant of service connection (more specifically, a separate rating) for left and right lower extremity radiculopathy.  The Veteran seeks an effective date of February 25, 2004, the date he filed his original claim for a lumbar spine disability.  

With respect to the issue of entitlement to an effective date earlier than July 16, 2013, for the grant of service connection for left and right lower extremity radiculopathy, the Board notes that such entitlement was granted based on diagnosis of this disability as related to the Veteran's service-connected lumbar spine disability.  However, the records do not reflect a diagnosis of radiculopathy affecting the right and left lower extremities until the July 16, 2013 VA examination.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including radiating pain, numbness and tingling), as a lay person is not competent to associate any of his claimed symptoms to the clinical diagnosis of radiculopathy of the left and right lower extremities.  Such opinion requires specific medical training on the neurological system and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render neurological opinions, the Board must find that his contention with regard to disability of his lower extremity radiculopathy prior to July 16, 2013, to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a diagnosis of right or left lower extremity radiculopathy prior to July 16, 2013.  

Thus, because entitlement to a separate rating for radiculopathy of the left and right lower extremity did not arise until July 16, 2013, an earlier effective date is not warranted.  

VIII.  TDIU Effective Date

The assignment of an effective date for TDIU benefits is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2013); see Hurd v. West, 13 Vet. App. 449 (2000).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).  

The Veteran is service connected for depression, now rated 70 percent disabling from May 20, 2004; degenerative joint disease of the lumbar spine, rated as 10 percent effective from February 25, 2004, 20 percent from April 6, 2010, and 40 percent from July 16, 2013; bilateral hearing loss, rated as 10 percent from February 25, 2004 and 20 percent from April 5, 2005; tinnitus, rated as 10 percent from April 22, 2004; left lower extremity radiculopathy, rated as 10 percent disabling from July 16, 2013; and right lower extremity radiculopathy, rated as 10 percent disabling from July 16, 2013.  Therefore, the Veteran met the percentage prerequisites for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability rated at least 60 percent, or a combined rating of 70 percent or more, with one service-connected disability rated at 40 percent or more).  

Pursuant to this decision, the veteran's disability rating for depression was increased to 70 percent, effective May 20, 2004.  Therefore, beginning on that date, the veteran had a combined 70 percent disability rating.  Evaluating the evidence of record, and resolving reasonable doubt in favor of the veteran, the Board finds that he should be assigned an effective date of May 20, 2004, for the grant of TDIU.  As stated above, an even earlier effective date is not warranted because the Veteran's combined disability rating was not high enough to qualify for TDIU on a regular basis, and the facts of his case do not warrant extraschedular consideration.  


ORDER

Service connection for a stomach disorder, to include GERD and IBS, is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, prior to April 6, 2010, is denied.  

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine, during the period from April 6, 2010 to July 16, 2013, is denied.  

A rating in excess of 40 percent for degenerative joint disease of the lumbar spine, effective from July 16, 2013, is denied.  

A 70 percent rating for depression, but no higher, is granted for the entirety of the claim period from May 20, 2004, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.  

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.  

An effective date earlier than July 16, 2013 for the grant of service connection for left lower extremity radiculopathy is denied.  

An effective date earlier than July 16, 2013 for the grant of service connection for right lower extremity radiculopathy is denied.  

An effective date of May 20, 2004 for the grant of a TDIU is granted, subject to the controlling laws and regulations governing the payment of monetary awards.  


REMAND

The Veteran is seeking to establish service connection for ischemic heart disease.  The Veteran maintains that he developed a heart disorder as a result of exposure to Agent Orange.  

The Board recognizes a memorandum from the JSRRC Coordinator, dated in January 2011, indicating that it had been determined that the information required to corroborate exposure to Agent Orange is insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It was reported that all procedures to obtain this information from the Veteran have been properly followed.  It was noted that all efforts to obtain the needed information have been exhausted, and any further attempts would be futile

However, the Board also notes that the record reflects that the Veteran has a current cardiovascular disability that has been variously diagnosed as chronic ischemic heart disease, atypical chest pain, and arteriosclerotic heart disease, as well as hypertension.  And, his service treatment records (STRs) reflect that he complained of chest pain in November 1973; at that time, it was noted that he had normal sinus rhythm and occasional palpitations.  Despite the Veteran's current cardiovascular disability and his reported in-service cardiovascular symptomology, the record does not reflect that the Veteran has been afforded a VA clinical examination and opinion to determine the nature and etiology of his current cardiovascular disability.  Therefore, the Board finds that the veteran's claim should be remanded for a VA examination and opinion to determine whether any cardiovascular disability is traceable to military service, including an in-service event such as chest pain.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated/evaluated the Veteran for a heart disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should thereafter be afforded a VA examination by a specialist in cardiology, if available, to determine the nature and etiology of any current heart disability.  All necessary tests should be performed.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not that a current heart disability is related to the Veteran's military service, to include the reported complaints of chest pain in his service treatment records.  The rationale for each opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.  

A complete rationale for all opinions is required--the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible. 

3.  The AOJ should thereafter ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his attorney should be furnished an SSOC, which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



